Title: To Thomas Jefferson from Edmund Bacon, 26 March 1823
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir.
Kentucky Christian County
March 26th 1823.
It is with much pleasure I proceed to send you a few lines the sincere respect which I posses for you certainly compels me to a rememberance. I have cut a little short my Journey in stead of going on to Missouri have haulted in Kentucky. we had the wost weather while travelling that ever travellers experienced after our departure from albemarle about the end of the first weeks travel it. began to raine and we had never after wards for. the space of 4 more weeks three fair days together. consequently the roads became a complete mire. and wost of all after travelling all day our people had to set up their tents upon ground commonly quite wet. Just. as we arrive to the court house of this county at which place is a handsome town about 3 times as large as Charlottesville the weather set in cold and severe some of our company of nigroes began to complain of some thing of a disentery. and in less than two weeks 8 persons consisting of three whites and five nigroes was  dead out of one family of 40 in number. one other family of about 15 in number lost two. as to my part thanks be to kind providence I lost none of my family. tho I had a few sick. I garded a gainst the badness of the weather as much as I could by puting my people in a house Genrally rather than to let them Lay upon wet ground my wife had her helth better than she has done for a few years past. I have rented a very value able farm well improved. with 3 or 400 acres cleared land and as rich as either. of the squares of your. Garden every person say it. is common to produce from 8 to 10 barrills corn pr acre. I have 150 acres nearly ready to plant. in corn I have a smart crop of fine promising wheat growing which I get by paying one fourth part of the grain the price which I am to pay is one fourth of all the grain I raise. not bound. for a dollar. if I raise a grait crop I pay a grait rent. my experience of this part of world is not such as to enable me to say much about it. my neighbourhood is quite respectable mostly virginians. I live in the fork betwen the Ohio and cumberland rivers land is cheap. I can almost pick and chuse for 5$ pr acre and greate as rich as hart can wish it. is a fine country for good living and every man who is calculated to accumulate wealth are doing it. this part is I hope neither two cold nor two hot a climate sootable to the production of cotten flax hemp and all sorts of vegetables. fine for “Tobacco and I suppose as good for corn as any part in the united states I shall not perchase untill I try the convenience is and inconvenience is takeing at least a yeare for trial the bank paper of the state is freely circulating and is improving fast. this state is wealthy and I hope in time will establish good regulations in all its public Concerns. Corn is now worth two dollars pr. barrill in paper money and 1$50 cents in silver Bacon is worth from 6 to 10 cents Pr Pound. horses sells as high here as they did when I left virginia thare. for chins are to “be made here by raising stock. I wish I could get some of my old breed of hogs from Monticello.When it. soots your convenience to pay the balance of John Bacons money I must beg the favour of you to deposit it. in the bank at Richmond in the united states bank if Possible I can dispose of such deposit here easily my brother was requested to apply for it. but I prefer. it being put into the bank be so good as to inclose me a bill of the deposit. directing your letter to Hopkinsville Kentucky Christian county I live within 8 miles of that place and visit thare frequently. I should be at any time glad to here from you and believe me sir to be your. faithfull and sincere well wisher. and Ob. S.t.E. BaconMy best respects to Mrs Randolph and the little boys and all the family.